Exhibit 10.34.2




7/24/06

EXHIBIT L TO NGC STOCK PURCHASE AGREEMENT

FORM OF SELLER GUARANTY










GUARANTY










This unconditional guaranty of payment and performance ("Guaranty") dated July
24, 2006, of NORTHEAST UTILITIES, a Massachusetts business trust ("Guarantor"),
is for the benefit of and delivered to NE ENERGY, INC., a Delaware corporation
("Counterparty").




Guarantor does hereby irrevocably guarantee the full and prompt payment and
performance by its subsidiary, NU Enterprises, Inc., a Connecticut corporation
("Subsidiary"), of all of its obligations, including, without limitation, all
payment and indemnification obligations ("Guaranteed Obligations"), under the
Stock Purchase Agreement between the Counterparty and the Subsidiary, dated as
of July 24, 2006 (as the same may be amended from time to time, the
"Agreement"), at the times and in the manner provided therein.  In addition,
Guarantor hereby agrees to pay any and all costs and expenses (including
reasonable fees and disbursements of counsel) incurred by Counterparty in
enforcing and/or attempting to enforce any rights under this Guaranty.




This Guaranty may only be amended or modified by a writing signed by the parties
hereto and is subject to, and its terms are governed by and must be interpreted
under the laws of the State of Connecticut except for its choice of laws rules.




No shareholder or trustee of Guarantor shall be held to any liability whatever
for any obligation under this Guaranty, and such Guaranty shall not be
enforceable against any such trustee in their or his or her individual
capacities or capacity.  This Guaranty shall be enforceable against the trustees
of Guarantor only as such, and every person, firm, association, trust or
corporation having any claim or demand arising under this Guaranty and relating
to Guarantor, its shareholders or trustees shall look solely to the trust estate
of Guarantor for the payment or satisfaction thereof.




Guarantor’s obligation pursuant to this Guaranty is an unconditional guaranty of
payment and performance and not of collectibility.  This Guaranty shall remain
in full force and effect until, and shall otherwise terminate at, the earliest
of:




(i)

such time as each and all of the Guaranteed Obligations shall have been fully
paid and performed in accordance with the terms and provisions of the Agreement;




















(ii)

the date that is six (6) months following the termination of the Agreement,
unless prior to such date the Counterparty shall have commenced proceedings to
enforce this Guaranty, in which case this Guaranty shall terminate upon and in
accordance with the final completion of such proceedings and payment of the
Guaranteed Obligations;




(iii)

with respect to all Guaranteed Obligations other than Special Guaranteed
Obligations (as defined in clause (iv) below), the date that is twelve (12)
months following the Closing Date (as defined in the Agreement), except to the
extent that prior to such date the Counterparty shall have commenced proceedings
to enforce this Guaranty with respect to any Guaranteed Obligations covered by
this clause (iii), in which case this Guaranty shall with respect to such
Guaranteed Obligations terminate upon and in accordance with the final
completion of such proceedings and payment of such Guaranteed Obligations; and




(iv)

solely with respect to Guaranteed Obligations in respect of the Subsidiary’s
Title and Authority Representations (as defined in the Agreement) and the
representations, warranties and covenants contained in Sections 3.22, 5.13 and 8
of the Agreement and any claims for indemnification in respect of the foregoing
pursuant to Section 9.3 of the Agreement (collectively, "Special Guaranteed
Obligations"), the date that is thirty-six (36) months following the Closing
Date (as defined in the Agreement), except to the extent that prior to such date
the Counterparty shall have commenced proceedings to enforce this Guaranty with
respect to any Special Guaranteed Obligations, in which case this Guaranty shall
with respect to such Special Guaranteed Obligations terminate upon and in
accordance with the final completion of such proceedings and payment of such
Special Guaranteed Obligations.




Counterparty shall have no obligation to assert any claim or demand or to
enforce any remedy under the Agreement or to proceed first against Subsidiary or
any other person or entity, or resort to any security or make any effort to
obtain payment and/or performance by Subsidiary or any other person or entity.
 No delay or omission by Counterparty to exercise any right under this Guaranty
shall impair any right, nor shall it be construed to be a waiver thereof.  No
waiver of any single breach or default under this Guaranty shall be deemed a
waiver of any other breach or default.




The liability of Guarantor under this Guaranty shall be absolute, unconditional
and irrevocable, irrespective of, except as expressly set forth herein: (a) any
change in time, manner or place of payment of, or in any other term of, all or
any of the Guaranteed Obligations or any other amendment to, modification of
(including, without limitation, change orders), waiver of, or any consent to
departure from, the Agreement, (b) any change in ownership of Guarantor or
Subsidiary; (c) any bankruptcy, insolvency, or reorganization of, or other
similar proceedings involving Subsidiary; or (d) any other circumstances that
might otherwise constitute a legal or equitable discharge of a surety or
guarantor.




















If a claim is made upon Counterparty at any time for repayment or recovery of
any amounts received by Counterparty from any source on account of any of the
Guaranteed Obligations, and the Counterparty, pursuant to a court order or
applicable law, repays or returns any amounts so received, then Guarantor shall
remain liable for the amounts so repaid (such amounts being deemed part of the
Guaranteed Obligations) to the same extent as if such amounts had never been
received by Counterparty, notwithstanding any termination hereof or the
cancellation of any instrument or agreement evidencing any of the Guaranteed
Obligations.




Guarantor hereby irrevocably, unconditionally and expressly waives, to the
fullest extent permitted by applicable law, promptness, diligence, presentment,
notice of acceptance and other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that Counterparty protect,
secure or perfect any security interest or exhaust any right or first proceed
against the Subsidiary or any other person or entity.




The Counterparty may, without affecting any of its rights hereunder, receive and
hold collateral or security from the Subsidiary or from Guarantor or any other
party to secure the payment and performance of the obligations of the Subsidiary
or Guarantor and may release such collateral or security or any part thereof, at
any time, in its discretion, with or without the substitution of any other
collateral or security, and likewise in its sole discretion Counterparty may,
without notice to Guarantor and without affecting in any way its rights
hereunder:




(a)

modify or otherwise change any terms of all or any part of the Agreement (so
long as any such modification or other change is in a writing signed by the
Subsidiary) or grant any extension(s) or renewal(s) for any period or periods of
time for payment and/or performance or grant any other indulgence(s) with
respect thereto and effect any release, compromise or settlement with respect
thereto;




(b)

enter into any agreement of forbearance with respect to all or any part of any
payment and/or performance due under the Agreement, or with respect to all or
any part of the collateral securing the payment and/or performance by the
Subsidiary or Guarantor of its obligations, and change the terms of any such
agreement;




(c)

call for or forbear from calling for additional collateral or security from the
Subsidiary to secure its obligations;




(d)

enter into any agreement or agreements with the Subsidiary concerning then
existing or additional obligations; and/or




(e)

release or effect any settlement or compromise with respect to the payment
and/or performance of the Agreement by Subsidiary or any other party

















primarily or secondarily liable for the payment and/or performance of the
Agreement.




Without limiting Guarantor’s own defenses and rights hereunder, Guarantor hereby
reserves to itself all rights, setoffs, counterclaims and other defenses to
which Subsidiary is or may be entitled arising from or out of the Agreement,
except for defenses arising out of bankruptcy, insolvency, dissolution or
liquidation of Subsidiary.




Guarantor represents and warrants to the Counterparty that:




(a)

Guarantor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has full power and legal right
to execute and deliver this Guaranty and to perform the provisions of this
Guaranty on its part to perform;




(b)

The execution, delivery and performance of this Guaranty by Guarantor have been
and remain duly authorized by all necessary action, corporate or otherwise, and
do not contravene any provision of its organizational documents or any law,
regulation or contractual restriction binding on it or its assets;




(c)

No notice to or filing with, any governmental authority having jurisdiction is
required for the execution, delivery and performance of this Guaranty; and




(d)

This Guaranty constitutes the legal, valid and binding obligation of Guarantor
enforceable against it in accordance with its terms, except as enforcement
hereof may be limited by applicable bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights or by general
equity principles.




This Guaranty shall be binding upon Guarantor and its successors and permitted
assigns and inure to the benefit of and be enforceable by Counterparty and its
successors and permitted assigns.  Guarantor may not assign this Guaranty
without the prior written consent of Counterparty, which consent may be withheld
for any reason, and any assignment by Guarantor in violation of the foregoing
shall be null and void.  The Counterparty may assign this Agreement, without the
consent of Guarantor, to any assignee of the Counterparty’s rights under the
Agreement.




Until payment in full of all Guaranteed Obligations, Guarantor hereby waives,
releases, and relinquishes any claim, right, or remedy that Guarantor may now
have or hereafter acquire against the Subsidiary, or any of its assets or
property that arises hereunder or from the performance by Guarantor hereunder,
including, without limitation, any claim, right, or remedy of subrogation,
reimbursement, exoneration, contribution, indemnification, or participation in
any claim, right, or remedy that Guarantor may have against the Subsidiary or
any collateral for the Guaranteed Obligations that Guarantor now has or
hereafter acquires, whether or not such claim,

















right or remedy arises in equity, under contract, by statute, under common law,
or otherwise.




All notices or communications to Guarantor shall be in writing and shall be
directed by registered or certified mail or overnight delivery service to
Guarantor’s principle office located at:




Northeast Utilities

107 Selden Street

Berlin, CT 06037-1616

Attention: Ms. Patricia C. Cosgel, Assistant Treasurer – Finance




or such other address as Guarantor shall from time to time specify in writing to
Counterparty.




GUARANTOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF CONNECTICUT FOR ENFORCEMENT OF ALL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY.  GUARANTOR
HEREBY IRREVOCABLY WAIVES AND RELEASES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, (a) ANY OBJECTION TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT; AND (b) ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.




IF GUARANTOR DOES NOT MAINTAIN A REGISTERED AGENT IN CONNECTICUT, COUNTERPARTY
MAY SERVE GUARANTOR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO THE CORPORATE SECRETARY OF GUARANTOR AT THE ADDRESS SET FORTH
ABOVE, WHICH SERVICE SHALL BE ACCEPTED BY GUARANTOR.




GUARANTOR HEREBY WAIVES AND RELEASES ITS RIGHT TO CLAIM A TRIAL BY JURY WITH
RESPECT TO ANY ACTION ARISING HEREUNDER.




Guarantor hereby (a) consents to being joined as a party and/or a witness in any
dispute resolution proceeding under the Agreement and/or related thereto; and
(b) waives and releases, to the fullest extent permitted by applicable law, any
objection, right or other claim that Guarantor cannot be compelled or otherwise
has no obligation to participate in any such proceeding, as a party, witness or
otherwise.




[Signature page follows]























IN WITNESS WHEREOF, this Guaranty has been executed by a duly authorized officer
of Guarantor as of the date first written above.




 

NORTHEAST UTILITIES, Guarantor

       

By: /s/ David R. McHale

 

Name: David R. McHale

 

Title:

Senior Vice President and Chief Financial Officer













Accepted and acknowledged:




NE ENERGY, INC.







By: /s/ Sarah Wright

Name:  Sarah Wright

Title:  Executive Vice President



